Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
prior art fails to anticipate and/or obviate limitations mentioned in newly amended claim(s) 2 and 9.  Case in point, newly amended claim 2 teaches a “…thicknesses in a direction perpendicular to the base substrate of first color filter layers of the plurality of sub-pixels are different from each , wherein each of the plurality of pixels comprises a red sub-pixel, a green sub-pixel and a blue sub-pixel; [[the]] thickness in the direction perpendicular to the base substrate of the first color filter layer of the green sub-pixel is configured that an optical path difference between second light which is generated by reflection of first light by a light-exiting surface of the display panel and third light generated by the first light which is reflected by a reflective surface of the first color filter layer and exits from the light-exiting surface of the display panel is equal to odd number of times of half-wavelength of the first light; and -3-Response filed 5/5/2022Application No. 16/651,497 Office Action dated 2/8/2022 the first light is green light, which is propagated toward the light-exiting surface of the display panel, in ambient light.”
This limitation, in combination with the other limitations mentioned in claim 2, teaches a semiconductor device and/or method of manufacturing novel in the art.  Dependent claims are allowed based on their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CALEB E HENRY/Primary Examiner, Art Unit 2894